Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/941,065 UNIVERSAL CUP HOLDER ADAPTER FOR VEHICLES INCLUDING TEMPERATURE CONTROL FEATURE filed on 7/29/2020.  Claims 1-17 and 21-23 are pending.  

Election/Restrictions
Claims 5-9 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/2022.

Information Disclosure Statement
The information disclosure statement submitted on 7/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10, 12, 13 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Publication No. 2021/0094455 to VITE CADENA et al.
	With regards to claim 1, the publication to VITE CADENA discloses a device having a bezel (122) configured in correspondence with a recess defined by the console such that movement of the universal adapter is inhibited via contact between an outer wall of the bezel and an inner wall of the console defining the recess; at least one receptacle extending from the bezel, the at least one receptacle being configured for insertion into the cup holder and to receive a beverage container; and an electronic temperature control unit (24) supported by the bezel, the electronic temperature control unit being in electrical communication with the at least one receptacle such that energy is communicated to the at least one receptacle upon activation of the electronic temperature control unit to thereby vary a temperature of the universal adapter.
	With regards to claims 2 and 12, VITE CADENA et al. teaches wherein the bezel and the at least one receptacle are configured as discrete structures, the at least one receptacle being mechanically connected to the bezel.
	With regards to claims 3 and 13, VITE CADENA et al. teaches wherein the at least one receptacle includes a first receptacle and a second receptacle spaced from the first receptacle along a longitudinal axis of the bezel.
	With regards to claim 4, VITE CADENA et al. teaches wherein the electronic temperature control unit extends from the bezel into a gap defined between the first receptacle and the second receptacle.
	With regards to claim 6, VITE CADENA et al. teaches wherein the bezel defines a vertical height that is generally uniform along the longitudinal axis thereof.
	With regards to claim 10, VITE CADENA et al. teaches a console including a cup holder and defining a recess extending about a periphery of the cup holder; and a universal adapter configured for removable reception by the console and having a temperature control feature (24) to effectuate temperature variation in the universal adapter, the universal adapter including: a bezel (122) receivable by the recess, the bezel including a configuration substantially approximating that of the recess such that movement of the universal adapter is inhibited by an inner wall of the console defining the recess; at least one receptacle extending from the bezel into the cup holder; and
an electronic temperature control unit supported by the bezel, the electronic temperature control unit being configured to communicate energy to the at least one receptacle to thereby effectuate the temperature variation in the universal adapter.
With regards to claim 21, VITE CADENA et al. teaches a bezel configured for removable insertion into the console; first and second receptacles removably connected to the bezel and extending therefrom so as to facilitate insertion of the first and second receptacles into the cup holder, wherein each of the first and second receptacles includes a conductive member; and an electronic temperature control unit positioned between the first and second receptacles and in electrical communication with the conductive members such that the electronic temperature control unit communicates energy to the first and second receptacles upon activation to thereby vary a temperature of the universal adapter.
With regards to claim 22, VITE CADENA et al. teaches wherein the conductive members are embedded in sidewalls of the first and second receptacles.
With regards to claim 23, VITE CADENA et al. teaches wherein the first and second receptacles include engagement portions configured for engagement with corresponding structure included on the console and extending into the cup holder to thereby inhibit relative movement between the universal adapter and the console. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over United States United States Publication No. 2021/0094455 to VITE CADENA et al. and in view of United States Publication No. 2022/0001785 to Prabhakar et al.
VITE CADENA et al. discloses applicant’s basic inventive concept, all the elements which are shown above with the exception that it does not show the shape of the bezel, wherein the at least one receptacle includes a mouth positioned adjacent to the bezel and a base, the at least one receptacle including a tapered configuration such that the mouth defines a first transverse cross-sectional dimension and the base defines a second transverse cross-sectional dimension less than the first transverse cross  sectional dimension.  
Prabhakar et al. teaches, wherein the at least one receptacle includes a mouth positioned adjacent to the bezel and a base, the at least one receptacle including a tapered configuration such that the mouth defines a first transverse cross-sectional dimension and the base defines a second transverse cross-sectional dimension less than the first transverse cross-sectional dimension. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made from the teachings of Prabhakar et al. to have used the shape of the top of the insert as desired to keep the device inside of the receptacle holder.  


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/7/22